Citation Nr: 1132637	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-35 215	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder. 

2.  Entitlement to service connection for an ulcer and upper gastric pain, to include as secondary to cholelithiasis.    

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a fungus infection of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to August 2002, May 2003 to August 2003, and March 2004 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, hereinafter (RO).  

In April 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veteran Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 


FINDINGS OF FACT

1.  The Veteran has credibly described experiencing since service the psychiatric symptoms that produced a variously diagnosed psychiatric disorder beginning in 2006.  

2.  Treatment for a right knee disability is demonstrated during service and the Veteran has credibly described experiencing since service the symptoms that produced a diagnosis of chondromalacia of the right knee following a March 2009 VA examination.  

3.  At the April 2011 hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for an ulcer and upper gastric pain and a fungus infection of the right ear.  

CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Chondromalacia of the right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issues of entitlement to service connection for an ulcer and upper gastric pain and a fungus infection of the right ear have been met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claims for service connection for psychiatric and right knee disabilities.  This is so because the Board is taking action favorable to the Veteran with respect to these claims in the decision below.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
 

II.  Service Connection for Psychiatric and Right Knee Disabilities

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A.  Psychiatric Disability 

This appeal arose not long after the Veteran's service in Afghanistan, and he has credibly described experiencing symptoms in service associated with stressful events there which are similar to those symptoms which led to his various psychiatric diagnoses after service.  These diagnoses include a mood disorder and anxiety disorder beginning in 2006,  and depressive disorder in 2007.  This provides a satisfactory basis upon which to grant service connection for a psychiatric disability, and the appeal in this regard is granted.  

B.  Right Knee Disability 

Service treatment reports dated in 2004 reflect treatment for right knee pain with a diagnosis of patellofemoral pain syndrome.  A VA examination conducted in April 2006 showed the Veteran describing a two year history of pain in the right knee (placing its onset during service).  The examination revealed a loss of 10 degrees of right knee flexion.  A March 2009 VA examination of the right knee revealed a loss of 20 degrees of flexion and a diagnosis of chondromalacia patella of the right knee

Given the evidence above of an in-service right knee disability and continuity of right knee symptomatology so shortly after service, and there being no reason to doubt the Veteran's credibility with respect to the history of his right knee injury, there is a sufficient basis upon which to establish service connection for chondromalacia of the right knee.    

III.  Service Connection for an Ulcer and Upper Gastric Pain and a Fungus Infection of the Right Ear  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, at the April 2011 hearing before the undersigned, the Veteran withdrew his appeal with respect to the claims for service connection for an ulcer and upper gastric pain and a fungus infection of the right ear.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and the appeal with respect to these issues is dismissed without prejudice.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.  

The claim for entitlement to service connection for an ulcer and upper gastric pain is dismissed. 

Entitlement to service connection for a chondromalacia of the right knee is granted. 
  
The claim for entitlement to service connection for a fungus infection of the right ear is dismissed. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


